Although I concur fully in the opinion of the court, I wish to note that I have been influenced by the appellants' failure to have made a plausible argument in the trial court, when the issue of award of attorney fees was heard, for the overruling or distinguishing of Floor Craft Floor Covering, Inc. v. ParmaCommunity Gen. Hosp. Assn. (1990), 54 Ohio St.3d 1,560 N.E.2d 206.
I realize that we can and should make an independent determination whether the extension or modification of the law urged by the litigant has been argued in good faith, seePassmore v. Greene Cty. Bd. of Elections (1991), 74 Ohio App.3d 707,  600 N.E.2d 309, but the litigant's failure to have made a plausible argument in the trial court in connection with the attorney-fees issue is a factor to be considered. A litigant should not be permitted to "sandbag" his adversary and the trial court by making a strong argument for a change in the law in connection with his appeal from an award of attorney fees after having failed utterly to make a plausible argument in the trial court. *Page 369